             Case 3:16-cr-00130-MEM Document 86 Filed 10/30/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :
                                                    3:16-CR-130
                                           :
                  v.
                                           :    (JUDGE MANNION)

TREVON JACKSON,                            :

                        Defendant          :
                                        ORDER
           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

        1. Jackson’s motion for reconsideration of the court’s denial

             of   his   motion   for   compassionate    release   under

             §3582(c)(1)(A)(i), (Doc. 70), is DENIED.

        2. Jackson’s requests for a hearing regarding his instant

             motion, and for appointment of counsel, (Doc. 72), are

             DENIED.


                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


Dated: October 30, 2020
16-130-03-ORDER
